DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	An amendment was received from applicant on 6/15/2021.
3.	Claims 1-7, 12, 13 and 19-21 are amended.
4.	Claims 8-11 and 14-18 are canceled.
5.	Claims 22-27 is new.
6.	Claims 1-8, 12, 13 and 19-27 are remaining in the application.
Drawings
7.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed “first length position”, “second length position” and “third length position” must be shown (with appropriate reference characters corresponding to these features as disclosed in the written description of the specification) or the feature canceled from the claims.  Applicant does not make clear that the above features are correlated to the features indicated in the specification as argued in the remarks section of the amendment because inconsistent terminology is used.  Appropriate correction is required.
8.	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an No new matter should be entered.  
9.	In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.
Specification
10.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The claimed limitations “first length position”, “second length position” and “third length position” are not found in the specification as are recited in the claims.  Claim limitations should be consistent with features found in and described the specification.  Also, terminology/nomenclature should be consistent throughout the disclosure (spec and claims).
608.01(o)    Basis for Claim Terminology in Description [R-07.2015]
The meaning of every term used in any of the claims should be apparent from the descriptive portion of the specification with clear disclosure as to its import; and in mechanical cases, it should be identified in the descriptive portion of the specification by reference to the drawing, designating the part or parts therein to which the term applies. A term used in the claims may be given a special meaning in the description. See MPEP § 2111.01 and § 2173.05(a).
Usually the terminology of the claims present on the filing date of the application follows the nomenclature of the specification, but sometimes in amending the claims or in adding new claims, new terms are introduced that do not appear in the specification. The use of a confusing variety of terms for the same thing should not be permitted.
New claims, including claims first presented after the application filing date where no claims were submitted on filing, and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification 37 CFR 1.75, MPEP § 608.01(i) and § 1302.01 and § 2103. Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner’s amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1.75(d)(1). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced.
The specification should be objected to if it does not provide proper antecedent basis for the claims by using form paragraph 7.44.
Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 1-8, 12, 13 and 19-27 are rejected under 35 U.S.C. 103 as being patentable over D5 (base reference previously cited by the examiner): Kooren (US 6079346 A), in view of D6 (modifying reference newly cited by the examiner substantially similar to previously used reference D4 which was previously cited by applicant): Savona (US 2015/0191224 A1), and further in view of in view of D3 (previously used modifying reference also previously cited by applicant): STENA REDERI AB (WO 2014/123465 A1).  D5 discloses a tugboat [1] comprising a single group of azimuthal propelling units, wherein said single group consists of three azimuthal propelling units [10, 20, 30] of which two of such units [10, 20] are juxtaposed azimuthal propelling units.  D5 does not disclose the recited arrangement for each of the juxtaposed azimuthal propelling units for the first main shaft, first main axis and first main angle extending relative to a longitudinal main plane of symmetry of the tugboat, the explicitly claimed axes, planes of symmetry, inclinations, angles and distances as claimed.  However, the tugboat [1] has a longitudinal main plane of symmetry as shown in Fig. 1 and inherently for proper operation, and as is well known for such azimuthal propelling units, the tugboat [1] would for D6 (which is also substantially similar to D4) discloses azimuthal propelling units [31, 41] as is known in the art for such units with each one having a main shaft (along a main axis); each main axis extends at an angle from the horizontal and is inclined relative to a transverse center plane of the tugboat such that water flow direction of one may be directed under the other in order to minimize thruster water flow interaction and facilitate improved thruster efficiency.  In addition, the tugboat of D6 has a longitudinal main plane of symmetry and has a shape similar to applicant’s tugboat as shown in Figs. 8A & 8B.  Also, each main axis for each azimuthal propelling unit crosses the hull of the tugboat a substantially a right angle and the main direction of thrust for each unit is directed perpendicular to each main axis.  Further, D6 shows a rearmost towing point (chock) [F] located equal to a length position for one azimuthal propelling unit.  D3 discloses inclining juxtaposed azimuthal propelling units (DP thrusters) [3] with main axes [26] parallel to a transverse plane of symmetry of the tugboat and positioned on each side of a longitudinal main plane of symmetry and angled towards a water surface to push away ice surrounding the vessel while operating in ice.  Such a configuration provides a main axis [26] of each main shaft of each juxtaposed azimuthal propelling unit with the inclinations defined by a first angle for each main axis that is mirrored relative to the longitudinal main plane of symmetry. Such configuration also allows the water flow direction of one juxtaposed propelling unit to be directed under the other.  In view of the foregoing disclosures, providing a tugboat configuration with three azimuthal propelling units with inclined juxtaposed azimuthal propelling units relative to either or both a transverse center plane of the tugboat and/or a longitudinal main plane of symmetry would have facilitated versatility by less thruster water flow interaction for enhanced thruster efficiency and improved operation in ice for the tugboat as would have been recognized by one of ordinary skill in the art.  The claimed specific configurations for axes, planes of symmetry, inclinations, angles and distances as recited in the claims would have been 
Response to Arguments
13.	Applicant’s remarks/arguments with respect to the claims have been fully considered but are considered essentially moot based on applicant’s amended claims and resulting modified grounds of rejection as presented in this office action.
	The following comments are also provided for applicant’s consideration:
In response to applicant's argument that the prior art references are not used as claimed, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
14.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571)272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
16.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.

/Daniel V Venne/
Senior Examiner, Art Unit 3617
8/03/2020